EXHIBIT September 10, 2008 Access Integrated Technologies, Inc. 55 Madison Avenue, Suite 300 Morristown, NJ 07960 Ladies and Gentlemen: We are acting as special counsel to Access Integrated Technologies, Inc., a Delaware corporation (the “Company”), in connection with the registration of the resale of 750,000 shares (the “Shares”) of the Company’s Class A common stock, $0.001 par value per share (the “Common Stock”) which may, at the Company’s option and subject to certain conditions, be issued from time to time on a quarterly basis only as interest (the “Interest Shares”) and additional share payments (the “Additional Share Payments” and, together with the Interest Shares, the “Shares”) pursuant to the three-year 10% notes issued by the Company on August 27, 2007 (the “2007 Senior Notes”).The Company is filing concurrently herewith a Registration Statement on Form S-3 (the “Registration Statement”) with the Securities and
